219 F.3d 674 (7th Cir. 2000)
James R. Ahrenholz, Plaintiff-Appellee/Respondent,v.Board of Trustees of the University of Illinois, Defendant-Appellant/Petitioner.
No. 00-8010
In the  United States Court of Appeals  For the Seventh Circuit
Submitted May 3, 2000Decided July 18, 2000

Appeal from the United States District Court  for the Central District of Illinois.  No. 98 C 2074--Michael P. McCuskey, Judge.
Before Posner, Chief Judge, and Easterbrook and Diane  P. Wood, Circuit Judges.
Posner, Chief Judge.


1
Since the beginning of 1999,  this court has received 31 petitions for  interlocutory appeal under 28 U.S.C. sec. 1292(b)  and has granted only six of them. The majority  have been denied or dismissed for jurisdictional  reasons but seven have been denied even though  the district judge had certified that the order  sought to be appealed "involves a controlling  question of law as to which there is substantial  ground for difference of opinion and that an  immediate appeal from the order may materially  advance the ultimate termination of the  litigation," which is the statutory standard.  Although the standard is the same for the  district court and for us, some disagreement in  its application is to be expected. In several  cases, however, including this one, we have been  unsure whether the district court was using the  correct standard. Because on the one hand merely  the filing of a section 1292(b) petition tends to  delay the litigation in the district court even  though the filing does not cause the litigation  to be stayed, and on the other hand the denial of  the petition may cause the litigation to be  unnecessarily protracted, we think it may be  useful to remind the district judges of this  circuit of the importance of the careful  application of the statutory test.


2
There are four statutory criteria for the grant  of a section 1292(b) petition to guide the  district court there must be a question of law,  it must be controlling, it must be contestable,  and its resolution must promise to speed up the  litigation. There is also a nonstatutory requirement the petition must be filed in the  district court within a reasonable time after the  order sought to be appealed. Richardson Electronics, Ltd. v. Panache Broadcasting of  Pennsylvania, Inc., 202 F.3d 957, 958 (7th Cir.  2000). (The statute requires the petition to be  filed in this court within 10 days of the  district court's 1292(b) order, but there is no  statutory deadline for the filing of the petition  in the district court.) Unless all these criteria  are satisfied, the district court may not and  should not certify its order to us for an  immediate appeal under section 1292(b). To do so  in such circumstances is merely to waste our time  and delay the litigation in the district court,  since the proceeding in that court normally  grinds to a halt as soon as the judge certifies  an order in the case for an immediate appeal.


3
The criteria, unfortunately, are not as  crystalline as they might be, as shown by this  case, a suit against university officials by a  former employee of a public university,  contending that the defendants effected his  termination in retaliation for his exercise of  his First Amendment right of free speech. The  district judge denied summary judgment on the  ground that the plaintiff had established a prima  facie case of retaliation. He then certified this  denial for an immediate appeal under section  1292(b). He recited the statutory standard but  did not explain how its criteria were satisfied,  except the last--that if the defendants were  entitled to summary judgment, granting summary  judgment now would bring the suit to an immediate  end. The criteria are conjunctive, not  disjunctive. "The federal scheme does not provide  for an immediate appeal solely on the ground that  such an appeal may advance the proceedings in the  district court." Harriscom Svenska AB v. Harris  Corp., 947 F.2d 627, 631 (2d Cir. 1991). The  defendants' petition to us for permission to take  an immediate appeal does not deign to discuss the statutory criteria; it merely reargues the case  for summary judgment.


4
Formally, an appeal from the grant or denial of  summary judgment presents a question of law  (namely whether the opponent of the motion has  raised a genuine issue of material fact), which  if dispositive is controlling; and often there is  room for a difference of opinion. So it might  seem that the statutory criteria for an immediate  appeal would be satisfied in every case in which  summary judgment was denied on a nonobvious  ground. But that cannot be right. Section 1292(b)  was not intended to make denials of summary  judgment routinely appealable, see Williamson v.  UNUM Life Ins. Co., 160 F.3d 1247, 1251 (9th Cir.  1998); Harriscom Svenska AB v. Harris Corp.,  supra, 947 F.2d at 631; Chappell & Co. v.  Frankel, 367 F.2d 197, 200 n. 4 (2d Cir. 1966),  which is the implication of the district court's  certification and of the defendants' petition in  this court. A denial of summary judgment is a  paradigmatic example of an interlocutory order  that normally is not appealable.


5
We think "question of law" as used in section  1292(b) has reference to a question of the  meaning of a statutory or constitutional  provision, regulation, or common law doctrine  rather than to the question whether the party  opposing summary judgment had raised a genuine  issue of material fact. See, besides the cases  cited in the previous paragraph, In re Hamilton,  122 F.3d 13 (7th Cir. 1997); S.B.L. by T.B. v.  Evans, 80 F.3d 307, 311 (8th Cir. 1996);  Palandjian v. Pahlavi, 782 F.2d 313 (1st Cir.  1986) (per curiam). We also think, here recurring  to our recent order denying permission to take a  section 1292(b) appeal in Downey v. State Farm  Fire & Casualty Co., No. 00 8009, May 18, 2000,  that the question of the meaning of a contract,  though technically a question of law when there  is no other evidence but the written contract  itself, is not what the framers of section  1292(b) had in mind either. Cf. Williamson v.  UNUM Life Ins. Co., supra, 160 F.3d at 1251;  Harriscom Svenska AB v. Harris Corp., supra, 947  F.2d at 631; United States Rubber Co. v. Wright,  359 F.2d 784 (9th Cir. 1966) (per curiam). We  think they used "question of law" in much the  same way a lay person might, as referring to a  "pure" question of law rather than merely to an  issue that might be free from a factual contest.  The idea was that if a case turned on a pure  question of law, something the court of appeals  could decide quickly and cleanly without having  to study the record, the court should be enabled  to do so without having to wait till the end of  the case. (Similar considerations have shaped the  scope of interlocutory appeal from orders denying  immunity defenses. See Johnson v. Jones, 515 U.S.  304, 317 (1995).) But to decide whether summary  judgment was properly granted requires hunting  through the record compiled in the summary  judgment proceeding to see whether there may be a  genuine issue of material fact lurking there; and  to decide a question of contract interpretation  may require immersion in what may be a long,  detailed, and obscure contract, as in Downey,  which involved a contract of flood insurance.


6
It is equally important, however, to emphasize  the duty of the district court and of our court  as well to allow an immediate appeal to be taken  when the statutory criteria are met, as in our  recent case of United Airlines, Inc. v. Mesa  Airlines, Inc., 219 F.3d 605 (7th  Cir. July 5, 2000), where we took a section  1292(b) appeal to decide whether federal law  preempts state business-tort law in suits between  air carriers over routes and rates of service.  That was an abstract issue of law, timely sought  to be appealed under section 1292(b), resolution  of which could (because it was indeed a  controlling issue) head off protracted, costly  litigation; and because it was an abstract issue  of law, it was suitable for determination by an  appellate court without a trial record.


7
To summarize, district judges should use section  1292(b) when it should be used, avoid it when it  should be avoided, and remember that "question of  law" means an abstract legal issue rather than an  issue of whether summary judgment should be  granted. The present case, like Downey, is  unsuitable for appeal under section 1292(b)  because it does not present an abstract legal  issue, and the petition for permission to take  such an appeal is therefore


8
Denied.